 MANHATTAN CROWNE PLAZA TOWN PARK HOTEL CORP
. 619
Manhattan Crowne Plaza Town Park Hotel Corp. 
and
 Brotherhood of Security Personnel Officers 
and Guards Union, Petitioner.  
Case 2ŒRCŒ
22395 
April 28, 2004 
DECISION AND CERTIFICATION OF RESULTS 
OF ELECTION 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH The National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held June 27, 2001, and the Regional Director™s report 
recommending disposition of them.  The election was 
conducted pursuant to a Stip
ulated Election Agreement.  
The tally of ballots shows 5 for and 13 against the Peti-
tioner, with no challenged ballots. 
The Board has reviewed the record in light of the ex-
ceptions and brief and, contrary to the Regional Direc-

tor™s recommendations, has decided to overrule Peti-
tioner™s Objections 1 and 5 and to certify the results of 
the election. Petitioner™s Objections 1 and 5 allege that the June 21, 
2001 memorandum sent by the Employer to its employ-

ees threatened the employees 
with a loss of benefits and 
wages and interfered with th
e employees™ free choice.  
The Employer has excepted to
 the Regional Director™s 
recommendation that these obj
ections be sustained.  For 
the reasons set forth below, we find merit in the Em-
ployer™s exceptions. 
The Employer is a New York City hotel.  The Union is 
seeking to represent the Employer™s security officers.  

About 1 week prior to the June 27, 2001 election, the 
Employer™s director of safety and security distributed the 
following memorandum to its security officers (emphasis 
in original): 
There may be some of you, who despite what I 
have told you can happen during negotiations, still 

believe you have nothing to lose by voting yes on 
June 27th.  If you still believe that maybe telling you 
what happened yesterday at the SOHO Grand Hotel 

and Tribeca Grand Hotel woul
d show you that it is 
in your best interest to vote NO. 
Yesterday afternoon, after 1 year of negotiating 
in good faith with the Brotherhood of Security Per-
sonnel, Officers and Guard 
Union without reaching a 
settlement, the company submitted its final offer to 

the union.  The union rejected that offer, and the 
company promptly broke off negotiations, con-
tracted with an outside security guard company to 
provide security services for the hotels, and fired the 

in-house security personnel. 
So, in the final analysis, the majority who voted 
for this union (as well as the minority who voted 

against it) gained NOTHING, and LOST 
EVERYTHING!  They lost all their medical bene-
fits, their 401K plans, and most importantly, they 

lost their jobs! 
Each set of negotiations is different, however, 
keep in mind from a wage and benefit perspective, 

you guys have one of the best employment situations 
in the industry.  In addition, you did not have to pay 
anyone weekly dues to get this package.  Why would 
you pay someone for the possibility of losing this ar-
rangement? 
Promises are easy to make, but difficult to keep.  
On election day, what you should do is weigh those 

promises against what you already have, and decide 

what the likelihood of getting more really is.  In do-
ing so, also remember what happened at the SOHO 
Grand, and Tribeca Grand hotels. 
Again, the choice is yours!  But really, the only 
sound choice is to vote NO on June 27, 2001. 
 The Regional Director f
ound that the Employer™s 
memorandum ﬁclearly impliedﬂ that the loss of jobs, 

benefits, and wages suffered at the other hotels was the 
Union™s fault, and that it predicted similar losses were 
possible if the employees voted for the Union in the 

pending election.  She then concluded that this implied 
prediction was an objectionable threat because the Em-
ployer failed to provide an objective basis for the belief 
that, for reasons beyond its co
ntrol, the employees™ selec-
tion of the Union as their repr
esentative would lead to the same fate. 
We have carefully reviewed the record and find that, 
although the facts present a close case, the Employer™s 
memorandum did not exceed the bounds of permissible 
campaign statements. 
It is well settled that an employer ﬁis free to communi-
cate to his employees any of his general views about un-

ionism or any of his specific views about a particular 
union, so long as the communications do not contain a 

‚threat of reprisal or force or promise of benefit.™ﬂ  
NLRB v. Gissel Packing Co
., 395 U.S. 575, 618 (1969).  Apply-
ing this standard to the fact
s as they are presented here, 
we find, contrary to the Re
gional Director, that Peti-
tioner™s Objections 1 and 5 should be overruled. 
By its memorandum, the Em
ployer provided a recent, 
concrete example of a negative outcome for employees 
who were represented by the same union that seeks to 
represent the Employer™s employees.  The memorandum 
341 NLRB No. 90 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 620 
described a series of eventsŠa year of negotiations fol-
lowed by the union™s rejection of an employer™s final 
offerŠthat resulted in the employees losing their jobs.  
Interestingly, our dissenting colleague omits a significant 

fact in the Employer™s memorandum account of what 
happened at the hotels of the other employers.  That sig-
nificant fact is that the Union rejected the Employer™s 

offer, and that rejection prompted the events which fol-
lowed. 
Further, the memorandum did not say that these same 
incidents were going to happen if its employees voted in 
favor of union representation.  On the contrary, it noted, 
ﬁeach set of negotiations is different.ﬂ  Finally, our dis-
senting colleague says that the Employer made a predic-

tion that was objectionable, i.e., it did not convey its be-

lief ﬁas to demonstrably probably consequences beyond 
[its] control.ﬂ  The answer to
 our colleague is that the 
Employer made no prediction at 
all.  It said that ﬁeach set 
of negotiations is different.ﬂ  In sum, the Employer sim-
ply described what 
could happen; it was not predicting 
what would
 happen.  We therefore find that the Em-
ployer™s memorandum did not, under all these circum-
stances, convey a threat of reprisal if the employees se-
lected the Petitioner as thei
r collective-bargaining repre-
sentative but rather that it comes within the range of 
permissible campaign conduct.  See 
Novi American, Inc.
, 309 NLRB 544 (1992); 
Caradco Corp.
, 267 NLRB 1356 
(1983).  Accordingly, we overrule Petitioner™s Objec-

tions 1 and 5 and, as the Petitioner has failed to secure a 
majority of the valid ballots cast, we shall certify the 

results of the election. 
CERTIFICATION OF RESULTS OF ELECTION  
IT IS CERTIFIED 
that a majority of the valid ballots have 
not been cast for Brotherhood of Security Personnel Of-

ficers and Guards Union and that it is not the exclusive 

representative of these bargaining unit employees. 
 MEMBER WALSH
, dissenting. 
The Regional Director corr
ectly found that the Em-
ployer interfered with the 
election by threatening em-
ployees, in a memorandum sent a week before the elec-

tion, that unionization would result in the loss of their 
jobs and benefits.
1  Accordingly, I dissent from my col-
leagues™ overruling of the Petitioner™s Objections 1 and 
5. The applicable legal principles
 are not in dispute.  An 
employer may ﬁcommunicate to his employees any of his 

general views about unionism or any of his specific 
views about a particular union, so long as the communi-
cations do not contain a ‚threat of reprisal or force or 
                                                          
 1 The text of the memorandum is se
t forth in full in my colleagues™ 
decision. 
promise of benefit.™ﬂ  
NLRB v. Gissel Packing Co.,
 395 
U.S. 575, 618 (1969).  An employer may even make a 
prediction as to the precise effect he believes unioniza-
tion will have on the company.  The prediction, however, 

must be ﬁcarefully phrased on 
the basis of objective fact 
to convey an employer™s belief as to demonstrably prob-

able consequences beyond [its] control.ﬂ  Id. at 618; see 

also Quamco, Inc., 325 NLRB 222, 223 (1997).
 In the present case, the Employer™s memorandum be-
gins with the warning that if employees still believe they 

have nothing to lose from unionization, they should 
know what happened after a year of negotiations with the 
Petitioner at two other hotels:  the employer broke off 
negotiations, subcontracted out the employees™ jobs, and 
fired all the employees.  The memorandum emphasizes 

that those employees ﬁgained 
NOTHING
, and LOST EVERYTHING
ﬂŠtheir medical benefits, their 401K plan, 
and their jobs.  The memorandum states that the Em-

ployer™s employees have good wages and benefits and 
asks, ﬁWhy would you pay someone for the possibility of 
losing this arrangement?ﬂ  The memorandum concludes 

by warning employees to remember on election day what 
happened at the other two hotels.  The Regional Director 
correctly found that the memorandum was objectionable, 

because it conveyed the thre
at that unionization would 
lead to the loss of employees™ jobs and benefits. 
Contrary to the Regional Director, my colleagues find 
that the memorandum was not objectionable.  Emphasiz-
ing a statement in the memorandum that ﬁeach set of 
negotiations is different,ﬂ they find that the memorandum 

did not say that the same incidents that happened at the 
other hotels would happen to the Employer™s employees 
if they voted in favor of union representation.  Therefore, 
my colleagues find that the memorandum did not convey 
a threat of reprisal. 
I disagree.  As the Regional Director found, the memo-
randum was a clear attempt to communicate the message 

that unionization at the other two hotels caused those 

employees to lose their jobs and benefits, and that un-
ionization would likewise caus
e the Employer™s employ-
ees to lose their jobs and benefits.  Simply stating that 
ﬁeach set of negotiations is diffe
rentﬂ is not sufficient to 
neutralize that message.  Furthermore, the Employer of-

fers no statement of objective facts supporting its sugges-

tion that its employees would suffer the same fate as 
those at the other two hotels.  Finally, although the 
memorandum blames the Union for the loss of the jobs 

and benefits at the other hotels, the memorandum actu-
ally discusses conductŠsubcontracting out work and 
firing employeesŠthat is within the Employer™s control 

rather than the Union™s control.  Therefore, the memo-
randum does not ﬁconvey [the] employer™s belief as to 
  MANHATTAN CROWNE PLAZA TOWN PARK HOTEL
 621
demonstrably probable consequences beyond [its] con-
trol.ﬂ  
Gissel, supra at 618; 
Quamco
, supra at 223.
  In-
stead, employees reasonably would understand the 

memorandum as a threat that unionization would cause 

them to lose their own jobs and benefits, just like em-
ployees at the other two hotels.
2  Accordingly, the Re-
                                                          
                                                                                             
2 The cases cited by my colleagues are distinguishable.  
Novi Ameri-can, Inc.,
 309 NLRB 544 (1992), did not involve references to employ-
ees at other, unionized plants.  In 
Caradco Corp.,
 267 NLRB 1356 
(1983), the employer stated in camp
aign speeches that wage reductions 
gional Director correctly found that the Employer en-
gaged in objectionable conduct that interfered with the 

election.  The election should be set aside and a new 
election held. 
 had been negotiated at some of his un
ionized plants.  In concluding that 
the statements were not objectionabl
e, the Board specifically found that 
the employer did not ﬁsuggest that
 those plants™ experience had any 
applicationﬂ to the plant at which the election was being held.  267 
NLRB at 1357.  In the present case, the Employer™s memorandum 
expressly instructed employees to remember on election day what 

happened at the other two hotels. 
  